Title: To Thomas Jefferson from James Currie, 8 January 1801
From: Currie, James
To: Jefferson, Thomas



Dr Sir
Richmond Jany. 8th. 1801

I recd. your last communication in regard to Mr Ross’s last remarks, in due course of post, & forthwith, communicated to Mr Ross your wish, he closed immediately with it, & requested the papers might be submitted—without farther Observations from him. my having been very much indisposed prevented My—laying the papers—before the gentlemen till the day before yesterday—they are apprised that they are to Consider the business,—decide upon the principle of adjustment; & procure some Accurate Accomptant, to do that part of the business, which, as well as their own agency in it, will be recompensed by the parties. the same as if it had been litigated in Court. Mr Nicholas is gone to Baltimore today. at his return it will be proceeded upon without delay— I have only to add, with great truth, that with best wishes for your health & happiness that I Ever Am
Dr Sir—your Very H Serv.

James Currie

